Title: To Alexander Hamilton from George Washington, 16 November 1795
From: Washington, George
To: Hamilton, Alexander



My dear Sir,
Philadelphia 16th. Novr. 1795.

(Private & confidential)
The papers herewith enclosed are so full, on the subject of my former request, that nothing more remains than to refer to them for every information I can give, as the ground work of the Superstructure you are to build. When you are done with them be so good as to return the whole to me again, with those sent before; together with the letter respecting young Fayette, and the result, relative to him.
I would beg the favor of you to run your eye over the letter from Madam de Segur & let one of your young men make some enquiry into the truth of her narrative and if found just, to seal & forward my letter to her, safely. The reason why I give you this trouble, is, that applications of ye kind have been, and still are very frequent; and in more instances than one, impositions have been practiced on me. If this lady’s tale be true, her case is pitiable; and I have only to regret that the frequent calls upon my private purse, render it inconvenient for me to do more for her than the pittance I enclose to her.
With sincere, and affectionate esteem and regard I am ever yours

Go: Washington

PS. Be so good as to drop me a single [line] merely to say that this letter & its enclosures have got safely into your hands.

Colo. Hamilton
